--------------------------------------------------------------------------------

 


Exhibit 10.8
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the "Agreement") is made on or as of May 1, 2006
between AMERICA’S CAR-MART, INC., an Arkansas corporation (the "Company") and
WILLIAM H. HENDERSON (the "Associate").
W I T N E S S E T H:
WHEREAS, the Associate is a Senior Executive Officer of the Company, and the
Company desires to continue the employment of the Associate, and the Associate
desires to provide his services to the Company upon the terms and conditions
hereinafter set forth;
WHEREAS, the Company periodically sells its finance receivables to Colonial Auto
Finance, Inc., an Arkansas corporation ("Colonial") and services those loans on
Colonial’s behalf (collectively, the Company and Colonial are referred to herein
as "Car-Mart"); and
WHEREAS, America’s Car-Mart, Inc., a Texas corporation (the "Parent Company")
owns 100% of the outstanding common stock of the Company;
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:
1.    Employment. The Company hereby continues the employment of the Associate
as a Senior Executive Officer of the Company, and the Associate accepts such
employment. During the term of employment under this Agreement (the "Employment
Term"), the Associate shall perform such duties as shall reasonably be required
of a Senior Executive Officer of the Company. The Associate further agrees to
perform, without additional compensation, such other work for the Company and
for any subsidiary or affiliate of the Company in which the Company has an
interest, including, without limitation, Colonial and the Parent Company, as the
Board of Directors of the Company or the Parent Company shall from time to time
reasonably specify. It is expressly agreed and understood between the Company
and the Associate that the term of this Agreement is in no way dependent upon
the Associate’s


--------------------------------------------------------------------------------


 
holding or being elected to any office of the Company. The Associate may be
deemed an employee of, and paid by the Company, Colonial, or the Parent Company,
as reasonably determined by the Company.

2.    Performance. The Associate agrees to devote his entire business efforts to
the performance of his duties hereunder, provided, however, that the Associate
may engage in personal investment activities not involving the Company so long
as they do not interfere with the performance of his duties hereunder.
3.    Term. Unless otherwise terminated in accordance with Sections 10, 11, 12
or 13, the Employment Term shall be for a term ending April 30, 2009. This
Agreement shall be automatically renewed for successive additional Employment
Terms of one (1) year each unless notice of termination is given in writing by
either party to the other party at least thirty (30) days prior to the
expiration of the initial Employment Term or any renewal Employment Term.
4.    Compensation.
(a) The basic annual salary of the Associate for his employment services
hereunder shall be $255,000 or such higher annual salary, if any, as shall be
approved by the Board of Directors of the Parent Company from time to time (the
"Base Salary"), which shall be payable in accordance with the Company’s payroll
policy. Nothing contained herein shall affect or in any way limit the
Associate’s rights as an Associate of the Company to participate in any Company
401(k) profit sharing plan or medical and life insurance programs offered by the
Company to its employees, all of which shall be available to the Associate to
the same extent as if this Agreement had not existed, and compensation received
by the Associate hereunder shall be in addition to the foregoing.
(b) In addition to the Base Salary and fringe benefits described above, the
Associate shall be eligible to earn a bonus (the "Bonus") each fiscal quarter
during the term hereof beginning with the fiscal quarter starting May 1, 2006
and ending July 31, 2009. The Bonus shall be equal to one percent (1%) of the
Parent Company’s Net Income during such period.
 
 

--------------------------------------------------------------------------------




"Parent Company’s Net Income" shall be defined as the consolidated net income of
the Parent Company and its subsidiaries, calculated in accordance with generally
accepted accounting principles ("GAAP") in the United States of America as
determined by the Company and reviewed, or attested to, by the Company’s
independent certified public accountants. Provided, however, Parent Company’s
Net Income shall not include any gain or loss which may occur as a result of the
sale of all or substantially all of (i) the assets of Car-Mart, or (ii) the
capital stock of the Company and/or Colonial, to a party unrelated to the
Company, Colonial or the Parent Company. The Bonus shall be paid each fiscal
quarter, within fifteen (15) days of the Parent Company’s filing of the related
Form 10Q or 10K for such fiscal quarter, based upon the Parent Company’s Net
Income for that fiscal quarter. Any Parent Company net loss in one fiscal
quarter shall be carried forward to the next fiscal quarter to reduce any net
income in the subsequent fiscal quarter or quarters until such net loss is fully
absorbed. Any Bonus shall be deemed to be earned by the Associate if the
Associate was an employee of the Company as of the last day of the fiscal
quarter in question. At least twenty-five percent (25%) of the Bonus, net of
applicable taxes, shall be paid in shares of the Parent Company’s common stock
(the “Parent Company Stock”), and, at the Associate’s option, up to one hundred
percent (100%) of the Bonus, net of applicable taxes, may be paid in shares of
the Parent Company Stock. All of such shares of the Parent Company Stock shall
vest immediately upon issuance.
(c) The Parent Company will grant to the Associate, pursuant to the Parent
Company’s 2005 Restricted Stock Plan (the “Restricted Stock Plan”) 15,000 shares
Restricted Stock, which shares of Restricted Stock shall vest in equal
proportions each year during the term of this Agreement, as more fully set forth
in the Restricted Stock Agreement dated of even date herewith by and between the
Associate and the Parent Company. All terms used in this Section 4(c) shall have
the definitions set forth in the Restricted Stock Plan or the Restricted Stock
Agreement, as the case may be.



--------------------------------------------------------------------------------


 
5.    Expense Account and Vacations. Matters relating to expense accounts for
the Associate, vacations and the like shall be mutually agreed upon from time to
time. However, the Company agrees to reimburse the Associate for all expenses
reasonably incurred by him on behalf of the Company in accordance with the
prevailing practice and policy of the Company. In addition, the Associate shall
be entitled to that number of days of paid vacation and paid sick leave as is
consistent with the prevailing practice and policy of the Company for other
employees in the same or similar position as that held by the Associate
hereunder.
6.    Agreement Not to Compete. As an inducement for the Company to enter into
this Agreement, the Associate agrees that for so long as he is employed by the
Company, and for a period of one (1) year thereafter, he will not, within the
States of Arkansas, Texas, Oklahoma, Kentucky, Indiana, Missouri, Kansas,
Tennessee, Mississippi, and Alabama, directly or indirectly, in any capacity,
render his services, engage or have a financial interest in any business which
is competitive with any of those business activities in which the Company was
engaged during his employment by the Company, including, without limitation, the
sale and financing of used vehicles or any business which is substantially
similar thereto. However, the Associate may have a financial interest in a
competitor of the Company if that interest is in the form of ownership of less
than one percent (1%) of the outstanding stock of a company whose securities are
listed on a national exchange or quoted on the NASDAQ National Market System. If
a court determines the foregoing restrictions are too broad or otherwise
unreasonable under applicable law, including with respect to time or space, the
court is hereby requested and authorized by the parties hereto to revise the
foregoing restriction to include the maximum restrictions allowable under the
applicable law. For the purposes of this Agreement, the term "Company" refers to
the Company and any incorporated or unincorporated subsidiaries or affiliates of
the Company.
7.    Covenant Against Solicitation of Employees and Customers. As an inducement
for the Company to enter into this Agreement, the Associate covenants and agrees
that during the term of his employment, and for a period of one (1) year
thereafter, he will not:
 

--------------------------------------------------------------------------------




(a)    Solicit business from, or accept business of, any of Car-Mart’s
customers, either directly or indirectly, except in the furtherance of the
Company’s business; nor will he work for, work with, or accept employment with
any person or entity that does or attempts to solicit business from, or does or
intends to use the Associate’s knowledge and relationship with Car-Mart’s
customers to obtain business from Car-Mart’s customers; or
(b)    Directly or indirectly solicit any of Car-Mart’s employees to work for
the Associate or any third party.
The term "customers" shall include any and all persons, partnerships,
corporations, firms, or other entities (a) that are customers of Car-Mart within
the twenty-four (24) month period immediately preceding the Associate’s
termination of employment, and (b) any prospective customers that have been
solicited by the Associate while employed hereunder.
8.    Secret Processes and Confidential Information.
(a)    The Associate has had and will have possession of or access to
confidential information relating to the business of the Company, including, but
not limited to, writings, equipment, processes, drawings, reports, manuals,
invention records, financial information, business plans, customer and mailing
lists, the identity of or other facts relating to prospective customers,
inventory lists, arrangements with suppliers and customers, computer programs or
other material embodying trade secrets, customer, or product information or
technical or business information of the Company. All such confidential
information, other than any information which is in the public domain through no
act or omission of the Associate or which he is authorized to disclose, is
referred to collectively as the "Company Information". The Associate agrees that
so long as he is employed by the Company and for an indefinite period
thereafter, he shall not (i) use or exploit in any manner the Company
Information for himself or any other person, partnership, association,
corporation, or other entity other than the Company, (ii) remove
 

--------------------------------------------------------------------------------


 
any Company Information, or any reproduction thereof, from the possession or
control of the Company, and (iii) treat Company Information otherwise than in a
confidential manner.
(b)    All Company Information developed, created, or maintained by the
Associate, alone or with others while employed by the Company or thereafter,
shall remain at all times the exclusive property of the Company. The Associate
agrees to return to the Company all Company Information, and reproductions
thereof, whether prepared by him or others, which are in his possession
immediately upon request and, in any event, upon the completion of his
employment by the Company.
9.    Remedies. The Associate expressly agrees that the remedy at law for any
breach of Sections 6, 7 or 8 will be inadequate and that upon any such breach or
threatened breach, the Company shall be entitled, as a matter of right, to
injunctive relief in any court of competent jurisdiction, in equity or
otherwise, to enforce the specific performance of the Associate’s obligations
under these provisions without the necessity of proving the actual damage to the
Company or the inadequacy of a legal remedy.
10.    Termination Without Compensation.
(a)    The Employment Term will terminate as of the end of the term of this
Agreement unless terminated earlier in accordance with this Section 10, Section
11, Section 12, or Section 13.
(b)    The Employment Term may also be terminated by the Company for cause
("Cause") with written notice to the Associate upon the occurrence of any of the
following:
 
(i)         the commission by the Associate of any deliberate and premeditated
act involving moral turpitude detrimental to the economic interests of the
Company;
 
(ii)         the conviction of the Associate of a felony;
 
(iii)       the willful failure or refusal of the Associate to perform his
duties hereunder (which failure or refusal persists after written notice from
the Company to the Associate complaining of such failure or refusal) or the
Associate’s gross negligence of a material nature in connection with the
performance of such duties; or
 
(iv)      the breach by the Associate of any provision of this Agreement which
is not cured within thirty (30) days subsequent to written notice from the
Company to the Associate of the breach.


 

--------------------------------------------------------------------------------



(c)    Upon termination of the Employment Term under subsections (a) or (b)
above, the parties hereto will be relieved of any further obligations hereunder
except for any obligations set forth in Sections 6, 7, or 8.
11.    Termination Without Cause. The Company shall have the right to terminate
the Employment Term without Cause at any time. If the termination is effected by
the Company in connection with a change in control of the Parent Company as
described in Section 14, then the Severance Payment as described in Section 14
shall be applicable. If the termination is effected by the Company other than as
described in Section 10 or Section 14, then under such circumstances, the
Associate’s Base Salary (but not any Bonus) then in effect hereunder will
continue through the Employment Term.
12.    Death of the Associate. If the Associate dies during the Employment Term,
(a) the Employment Term shall terminate, and (b) the Company will pay to the
Associate’s estate the Associate’s Base Salary (but not any Bonus unless earned
prior to the date of death) then in effect through the end of the calendar month
in which such death occurs.
13.    Disability of the Associate. If the Associate becomes disabled during the
Employment Term, the Company may terminate the Associate’s position as an
officer, but this Agreement shall otherwise remain in full force and effect, and
the Associate’s Base Salary (but not any Bonus) then in effect will continue
through the Employment Term, provided, however, any amounts payable to the
Associate under the Company’s disability insurance policy shall be deducted from
the amounts payable to the Associate hereunder. For the purposes of this
Agreement, the Associate shall be deemed to be disabled when he is deemed to be
disabled under the Company’s disability insurance policy or, if the Company does
not have a disability insurance policy for the Associate, the Associate shall be
deemed disabled if he is unable to perform his services or discharge his duties
as an Associate of the Company for ninety (90) or more consecutive days or one
hundred twenty (120) days in the aggregate in any twelve (12) month period.
 

--------------------------------------------------------------------------------




14. Change in Control of the Parent Company
(a) In the event of a change in control of the Parent Company, (i) the Associate
shall be entitled, for a period beginning on the date of closing (the "Closing
Date") and ending one (1) year after the Closing Date of the transaction
effecting such change in control and at his election, to give written notice to
the Parent Company of termination of his employment, or (ii) if the Associate’s
employment with the Company is terminated without Cause by the Parent Company or
the Company, as the case may be, during the period beginning on the Closing Date
and ending one (1) year after the Closing Date, the Company shall pay to the
Associate a lump sum cash payment (the "Severance Payment"). The Severance
Payment shall be equal to one (1) times the lesser of (a) the Associate’s
then-current Base Salary (but not any Bonus) or $255,000, whichever is greater,
or (b) the "base amount" with respect to the Associate’s compensation, as such
term is defined in Section 280G of the Internal Revenue Code of 1986, as amended
(the "Code") (the "Severance Salary") with respect to termination pursuant to
Section 14(a)(i) hereof, and 2.99 times the Severance Salary with respect to
termination pursuant to Section 14(a)(ii) hereof.
(b) The Severance Payment shall be paid by the Company not later than five (5)
days after the date of termination of employment. Upon the payment to the
Associate of the Severance Payment in accordance with this Section 14, the
Employment Term shall terminate, and the Associate’s right to compensation
pursuant to Section 4 shall terminate as of the date of payment of the Severance
Payment.
(c) In the event of a change in control of the Parent Company, all unvested
stock options and restricted stock previously granted by the Parent Company to
the Associate shall vest on the Closing Date. If the Associate elects to
terminate his employment or if his employment is terminated as set forth in
Section 14(a) hereof, and to the extent that the acceleration of the vesting of
any of the Associate’s stock options or restricted stock will reduce the
Severance



--------------------------------------------------------------------------------




Payment payable in accordance with the limitations set forth in Section 280G of
the Code, the Associate, at his option, may notify the Parent Company not to
accelerate the vesting of all or a portion of the Associate’s stock options or
restricted stock. In addition, to the extent any of the Associate’s vested stock
options or restricted stock will reduce the Severance Payment in accordance with
the limitation set forth in Section 280G of the Code, the Associate, at his
option, may notify the Parent Company of his rescission and nonacceptance of all
or a portion of such vested stock options or restricted stock.
(d)    For purposes of this Paragraph 14, “change in control” of the Parent
Company shall mean:
 
(i)    any transaction, whether by merger, consolidation, asset sale, tender
offer, reverse stock split or otherwise, which results in the acquisition or
beneficial ownership (as that term is defined under rules and regulations
promulgated under the Securities Exchange Act of 1934, as amended) by any person
or entity or any group or entities acting in concert, of 50.1% or more of the
outstanding shares of the Common Stock of the Parent Company; or


(ii)    the replacement of a majority of the members of the Parent Company’s
Board of Directors during any twenty-four (24) consecutive month period and
whose appointment or election is not endorsed by a majority of the members of
the Company’s Board of Directors prior to the date of such appointment or
election; or


(iii)    the sale of all or substantially all of the assets of Car-Mart,
including, without limitation, the sale of all of the outstanding capital stock
of the Company and Colonial.


(e)    The Severance Payment shall be in addition to any other rights and
benefits for which the Associate is eligible, either by way of contract or with
respect to rights and benefits generally available to other executive officers
or Associates of the Company.
15.    Notices. All notices, demands and requests which may be given or which
are required to be given by either party to the other, and any exercise of a
right of termination provided by this Agreement, shall be in writing and shall
be deemed effective when either: (a) personally delivered to the intended
recipient; (b) sent by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below; (c)
delivered in person to the address set forth below
 

 

--------------------------------------------------------------------------------


 
for the party to which the notice was given; (d) deposited into the custody of a
nationally recognized overnight delivery service such as Federal Express
Corporation, Emery or Purolator, addressed to such party at the address
specified below; or (e) sent by facsimile, telegram or telex, provided that
receipt for such facsimile, telegram or telex is verified by the sender and
followed by a notice sent in accordance with one of the other provisions set
forth above. Notices shall be effective on the date of delivery, or receipt of,
if delivery is not accepted, on the earlier of the date that delivery is refused
or three (3) days after the date the notice is mailed. For purposes of this
paragraph, the addresses of the parties for all notices are as follows (unless
changes by similar notice in writing are given by the particular person whose
address is to be changed):
If to the Associate, to William H. Henderson, 13600 Cardinal Circle,
Bentonville, Arkansas 72712;
If to the Company, to America’s Car-Mart, Inc., 802 S. E. Plaza Avenue, Suite
200, Bentonville, Arkansas 72712, Fax #479-273-7556.
With a copy to Lisa L. Kelley, 122 South Main Street, Bentonville, Arkansas
72712, Fax # 479-464-5988;
And a copy to America’s Car-Mart, Inc., 251 O’Connor Ridge Blvd., Suite 100,
Irving, Texas 75038, Attention: T. J. Falgout, III, Chairman and Chief Executive
Officer, Fax #972-717-0973;
And a copy to Jeffrey A. Williams, Chief Financial Officer, 802 S. E. Plaza
Avenue, Suite 200, Bentonville, Arkansas 72712, Fax #479-464-4234.
Any party hereto may designate a different address by written notice given to
the other parties.
16. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF ARKANSAS.
17. Assignability. The Associate may not assign his interest in or delegate his
duties under this Agreement. The rights and obligations of the Company hereunder
may be assigned only by
 

--------------------------------------------------------------------------------




operation of law in connection with a merger in which the Company is not the
surviving corporation or in connection with the sale of substantially all of the
assets of the Company; and in the latter event, such assignment shall not
relieve the Company of its obligations hereunder.
18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns.
19. Entire Agreement; Modification. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
may not be modified or amended in any way except in writing by the parties
hereto. This Agreement supersedes any and all prior employment agreements or the
like between the Company and the Associate (including the Employment Agreement
dated May 1, 2003, between the Company and the Associate), all of which are
hereby terminated.
20. Duration. Notwithstanding the termination of the Employment Term and of the
Associate’s employment by the Company, this Agreement shall continue to bind the
parties for so long as any obligations remain under this Agreement, and, in
particular, the Associate shall continue to be bound by the terms of Sections 6,
7 and 8.
21. Waiver. No waiver by the Company of any breach by the Associate of this
Agreement shall be construed to be a waiver as to succeeding breaches.
22. Enforceability. In the event any portion or portions of this Agreement are
declared to be void for illegality, then the remaining portions of this
Agreement shall remain valid and binding.
23. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement.
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on or as of the day
and year first above written.
 

 
COMPANY:
     
AMERICA’S CAR-MART, INC., an
 
Arkansas corporation
         
By:_______________________________________
 
       T. J. Falgout, III, Chairman and Chief
 
       Executive Officer
         
ASSOCIATE:
         
__________________________________________
 
William H. Henderson
   


